DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0104923 to Jung et al. (Jung) in view of U.S. Patent Application Publication 2016/0109172 to Kim et al. (Kim).
In reference to claim 19, Jung teaches a vacuum adiabatic body (FIG. 1-8) comprising a first plate (110, FIG. 1-8) to have a first temperature (inner wall 110 having storage chamber temperature); a second plate (120, FIG. 1-8) to have a second temperature different than the first temperature (outer wall of case 120 having external temperature); a seal (inherent as vacuum space 130 must have a seal to function) that seals the first plate and the second plate to provide an inner space (130, FIG. 1-8), and the inner space to be provided in a vacuum state (par 0060); and a support (140, FIG. 1-8) provided in the inner space to maintain a gap in the inner space (par 0049); but does not teach wherein the support is fabricated using at least one material selected from the group consisting of glass fiber PC, low outgassing PC and polyphenylene sulfide (PPS).  Kim teaches a refrigerator wherein the support is fabricated using at least one material selected from the group consisting of glass fiber PC, low outgassing PC and polyphenylene sulfide (PPS) (par 0071) in order to provide support that has excellent durability and a small heat transfer coefficient (par 0071, first sentence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jung, to have the support fabricated using at least one material selected from the group consisting of glass fiber PC, low outgassing PC and polyphenylene sulfide (PPS), as taught by Kim, in order to provide support that has excellent durability and a small heat transfer coefficient.
	In reference to claim 20, Jung and Kim teach the vacuum adiabatic body as explained in the rejection of claim 19, and Jung additionally teaches a conductive resistance sheet (314, FIG. 1-8) configured to resist heat conduction along a wall of the inner space to decrease a heat transfer amount between the first plate and the second plate (FIG. 8).
Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/30/2022